 


111 HR 222 IH: Northern Neck National Heritage Area Study Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 222 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wittman introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a study of the suitability and feasibility of establishing the Northern Neck National Heritage Area in Virginia, and for other purposes. 
 
 
1.Study And Report Of Proposed Northern Neck National Heritage Area
(a)Short TitleThis section may be cited as the Northern Neck National Heritage Area Study Act.
(b)StudyThe Secretary of the Interior (hereafter referred to as the Secretary), in consultation with appropriate State historic preservation officers, State historical societies, and other appropriate organizations, shall conduct a study of the suitability and feasibility of designating the study area as the Northern Neck National Heritage Area in the Commonwealth of Virginia.
(c)CriteriaIn conducting the study, the Secretary shall apply the following criteria to determine the suitability and feasibility of designating the study area as a National Heritage Area:
(1)The area—
(A)has an assemblage of natural, historic, cultural, educational, scenic, or recreational resources that together are nationally important to the heritage of the United States;
(B)represents distinctive aspects of the heritage of the United States worthy of recognition, conservation, interpretation, and continuing use;
(C)is best managed as such an assemblage through partnerships among public and private entities at the local or regional level;
(D)reflects traditions, customs, beliefs, and folklife that are a valuable part of the heritage of the United States;
(E)provides outstanding opportunities to conserve natural, historical, cultural, or scenic features;
(F)provides outstanding recreational or educational opportunities; and
(G)has resources and traditional uses that have national importance.
(2)Residents, business interests, nonprofit organizations, and governments (including relevant Federal land management agencies) within the proposed area are involved in the planning and have demonstrated significant support through letters and other means for National Heritage Areadesignation and management.
(3)The local coordinating entity responsible for preparing and implementing the management plan is identified.
(4)The proposed local coordinating entity and units of government supporting the designation have documented their commitment to work in partnership to protect, enhance, interpret, fund, manage, and develop resources within the National Heritage Area.
(5)The proposed local coordinating entity has developed a conceptual financial plan that outlines the roles of all participants (including the Federal Government) in the management of the National Heritage Area.
(6)The proposal is consistent with continued economic activity within the area.
(7)A conceptual boundary map has been developed and is supported by the public and participating Federal agencies.
(d)ConsultationIn conducting the study, the Secretary shall consult with the managers of any Federal land within the proposed National Heritage Area and secure the concurrence of the managers with the findings of the study before making a determination for designation.
(e)Boundaries of the Study AreaThe study area referred to in this section shall be comprised of the following:
(1)The part of Virginia between the Potomac and the Rappahannock Rivers in eastern coastal Virginia.
(2)Westmoreland, Northumberland, Richmond, King George, and Lancaster Counties, Virginia.
(3)Other areas that have heritage aspects that are similar to those aspects that are in the areas described in paragraphs (1) and (2) and which are adjacent to or in the vicinity of those areas.
(f)ReportThe Secretary shall—
(1)review, comment on, and determine if the study meets the criteria specified in this section for designation as a National Heritage Area;
(2)consult with the Governor of the Commonwealth of Virginia; and
(3)not later than 3 fiscal years after the date on which funds are first made available for this section, submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions and recommendations of the study, including—
(A)any comments received from the Governor of the Commonwealth of Virginia; and
(B)a finding as to whether the proposed National Heritage Area meets the criteria for designation.
(g)DisapprovalIf the Secretary determines that the proposed National Heritage Area does not meet the criteria for designation, the Secretary shall include within the study submitted under subsection (f)(3) a description of the reasons for the determination. 
 
